                 Case 1:20-cv-03835-PAE Document 38 Filed 10/27/20 Page 1 of 1




                                                                      Direct Phone Number: (214) 651-5375
                                                                        Direct Fax Number: (214) 200-0525
                                                                       debbie.mccomas@haynesboone.com
       October 26, 2020

       VIA ECF

       Judge Paul A. Engelmayer
       United States District Court
       Southern District of New York
       40 Foley Square, Room 2201
       New York, NY 10007

              Re:    MDA Manufacturing, Inc. v. Mexichem Fluor Comercials S.A. De C.V., 20-cv-
                     03835-PAE

       Dear Judge Engelmayer:

              We represent defendant Mexichem Fluor Comercials S.A. De C.V. (“Mexichem”) in the
       above-referenced matter. We write pursuant to Your Honor’s Individual Rules and Practices in
       Civil Cases Rule 4.B and Standing Order 19-MC-00583 to seek sealing of limited portions of the
       Reply Memorandum of Law in Further Support of Mexichem’s Motion to Dismiss the Amended
       Complaint (Doc. No. 35) (the “Reply Memorandum of Law”).

               This action arises from a supply agreement between the parties (the “Supply Agreement”)
       that contains a confidentiality provision. When the plaintiff filed the Amended Complaint, it
       submitted Supply Agreement under seal and filed a public version of the Amended Complaint
       that redacts many references to information in the Supply Agreement. See Doc. Nos. 18, 21, 22.

              Therefore, Mexichem seeks to seal those limited portions of the Reply Memorandum of
       Law that explicitly incorporate the Supply Agreement and may be determined to be confidential.
       A redacted version of the Reply Memorandum of Law is filed herewith. A sealed version of the
       Reply Memorandum of Law that highlights these redacted portions is filed herewith under seal.

              Thank you for your consideration.

                                                  Respectfully submitted,

                                                   s/Debbie McComas

                                                  Debbie McComas

       cc: Counsel of record (via ECF)

Granted.                                                                                   Haynes and Boone, LLP
                                                                                         Attorneys and Counselors
SO ORDERED.                                                                         30 Rockefeller Plaza, 26th Floor

               
            __________________________________
                                                                                         New York, New York 10112
                                                                                                   T (212) 659-7300
                  PAUL A. ENGELMAYER                                                                 F (212) 918-895
                  United States District Judge                                             www.haynesboone.com
October 27, 2020
